                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIGHID BAUER,                                        :               No. 3:18cv779
             Plaintiff                                :
                                                      :               (Judge Munley)
               v.                                     :
LACKAWANNA COUNTY d/b/a                               :
LACKAWANNA COUNTY                                     :
SHERIFF’S DEPARTMENT AND                              :
DEPUTY CHAS VALENZA in his                            :
individual capacity                                   :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 9th day of January 2019, it is hereby ORDERED as

follows:

   1) Defendants’ motion to dismiss counts 2 and 3 against Lackawanna County
      (Doc. 9) is DENIED;

   2) Defendants’ motion for a more definite statement (Doc. 9) is DENIED;

   3) Defendant Valenza—in his official capacity—is DISMISSED from this case;

   4) The plaintiff’s prayer for injunctive relief is DISMISSED; and

   5) The plaintiff’s excessive force claim against Defendant Valenza under
      Pennsylvania state law is DISMISSED.

                                                             BY THE COURT:


                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
